19 F.3d 41
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Antonio M. MAGNO, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 93-3526.
United States Court of Appeals, Federal Circuit.
Feb. 17, 1994.Rehearing Denied March 16, 1994.

Before MAYER, RADER, and SCHALL, Circuit Judges.
PER CURIAM.


1
Antonio M. Magno appeals the April 20, 1993, decision of the Merit Systems Protection Board, No. SE0831930141-I-1, which became final on May 25, 1993, dismissing his appeal of a reconsideration decision of the Office of Personnel Management (OPM) because the appeal was untimely filed.  We affirm.


2
OPM issued the reconsideration decision on September 9, 1992.  In its decision, OPM advised Magno of his appeal rights and specifically stated the 25 day time limit within which an appeal to the board must be filed.  Magno was therefore notified that he was required to file his appeal on or before October 4, 1992.  However, the appeal was filed on January 29, 1993, 117 days after the deadline.


3
In three separate orders, the board advised Magno that his appeal appeared to be untimely and requested him to show good cause for the delay.  The second and third orders, dated February 25, 1993, and March 9, 1993, directly requested Magno to identify the specific date on which he received OPM's reconsideration decision.  Magno did not provide the requested information, even though the March 9 order extended the time in which to file his response.


4
Accordingly, we cannot say that the board abused its discretion in determining that the only factors submitted by Magno, including hardship and the distance between the United States and the Philippines, were insufficient to establish good cause for his untimely filing.  See 5 U.S.C. Sec. 7703(c) (1988).